In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


         Nos. 06-13-00173-CR, 06-13-00174-CR,
           06-13-00175-CR, 06-13-00176-CR


          DENNIS EUGENE ALLEN, Appellant

                             V.

            THE STATE OF TEXAS, Appellee



            On Appeal from the 6th District Court
                   Red River County, Texas
  Trial Court Nos. CR01912, CR01914, CR01915, CR01916




        Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER
       Court reporter Terry Spangler recorded the trial court proceedings in our cause numbers

06-13-00173-CR through 06-13-00176-CR, styled Dennis Eugene Allen v. The State of Texas,

trial court cause numbers CR01912 and CR01914–CR01916 in the 6th Judicial District Court of

Red River County, Texas. The reporter’s record was due in these cases on September 10, 2013.

The record is now fifteen days past due. In response to a September 23 inquiry from our clerk’s

office regarding the whereabouts of the record, Spangler indicated that she would file a motion

for extension of time by facsimile on that date. We have received nothing from Spangler since

that time.

       The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The Rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure that the reporter’s record is filed in these cases.

       We, therefore, order Terry Spangler to file the reporter’s record in cause numbers 06-13-

00173-CR through 06-13-00176-CR, Dennis Eugene Allen v. The State of Texas, trial court cause

numbers CR01912 and CR01914–CR01916, to be received by this Court no later than Monday,

October 28, 2013.

       IT IS SO ORDERED.

                                              BY THE COURT

Date: September 26, 2013


                                                  2